                                   UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF PENNSYLVANIA
In re:
                                                                                                     Chapter: 13
    Malinda J Brodt
                                                                                                     Case number: 5:19−bk−00809−RNO
                            Debtor 1
                                                                                                     Document Number: 26

                                                                                                     Matter: Motion to Reinstate Case
                                                                              Notice
Notice is hereby given that:

This Bankruptcy Petition was filed on February 28, 2019.

A hearing on the above referenced matter has been scheduled for:

                          United States Bankruptcy Court                             Date: 6/20/19
                          Courtroom #2, Max Rosenn US
                          Courthouse, 197 South Main Street,                         Time: 09:30 AM
                          Wilkes−Barre, PA 18701

Initial requests for a continuance of hearing ( L.B.F. 9013−3, Request to Continue Hearing/Trial with Concurrence) shall be filed with the Court. Requests received by
the Court within twenty−four (24) hours of the hearing will not be considered except in emergency situations. Additional requests for continuance must be filed as a
Motion.

Requests to participate in a hearing telephonically shall be made in accordance with L.B.R. 9074−1(a).

Electronic equipment, including cell phones, pagers, laptops, etc., will be inspected upon entering the Courthouse. These devices may be used in common areas and
should be turned to silent operation upon entering the Courtroom and Chambers.

Photo identification is required upon entering the Courthouse.




Address of the Bankruptcy Clerk's Office:                                            For the Court:
U.S. Bankruptcy Court                                                                Terrence S. Miller
274 Max Rosenn U.S. Courthouse                                                       Clerk of the Bankruptcy Court:
197 South Main Street                                                                By: MMchugh, Deputy Clerk
Wilkes−Barre, PA 18701
(570) 831−2500
Hours Open: Monday − Friday 9:00 AM − 4:00 PM                                        Date: May 10, 2019

nthrgreq(02/19)




       Case 5:19-bk-00809-RNO Doc 27 Filed 05/10/19 Entered 05/10/19 15:58:02                                                                            Desc
                             Notice Hearing Required Page 1 of 1
